Case 2:20-cv-02686-CJC-JC Document 11 Filed 05/14/20 Page 1 of 1 Page ID #:187




                                                                              JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. CV 20-02686-CJC-JC                                    Date: May 14, 2020

Title: ERIK MATTHEW TORREGANO v. FCA US, LLC, et al.


PRESENT:

     HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Gabriela Garcia                                    N/A
       Deputy Clerk                                   Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:            ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                   None Present

PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING PLAINTIFF’S
UNOPPOSED MOTION TO REMAND (Dkt. 9)

        On February 18, 2020, Plaintiff Erik Matthew Torregano brought this case in Los
Angeles County Superior Court against Defendants FCA US, LLC and LA CDJR (which
refers to the Los Angeles Chrysler Jeep Dodge Ram Dealership), asserting claims related
to alleged defects in and repairs of a car manufactured by FCA US, LLC that Plaintiff
purchased from LA CDJR. (Dkt. 1-3 [Complaint].) On March 23, 2020, Defendants
removed to this Court. (Dkt. 1.) On May 12, 2020, Plaintiff moved to remand the case to
state court. (Dkt. 9.) On May 13, 2020, Defendants filed a notice of non-opposition to
Plaintiff’s motion to remand. (Dkt. 10.) Having reviewed Plaintiff’s motion, and also in
light of Defendants’ non-opposition, Plaintiff’s motion is GRANTED, and this case is
hereby REMANDED to Los Angeles County Superior Court. The hearing set for June
15, 2020 at 1:30 p.m. is hereby vacated and off calendar.

cb

MINUTES FORM 11
CIVIL-GEN                                                        Initials of Deputy Clerk GGA
